

113 HR 8826 IH: The Resetting the Impact Act (TRIA) of 2020
U.S. House of Representatives
2020-11-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8826IN THE HOUSE OF REPRESENTATIVESNovember 30, 2020Ms. Sewell of Alabama (for herself, Mr. Pascrell, and Mr. Suozzi) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the IMPACT Act of 2014 to reset data collection and the development of a payment system technical prototype for post-acute care providers under the Medicare program to take into account the effects of COVID–19.1.Short titleThis Act may be cited as The Resetting the Impact Act (TRIA) of 2020.2.Resetting data collection and the development of a payment system technical prototype for post-acute care providers under the Medicare program to take into account the effects of COVID–19(a)In generalSection 2(b)(2) of the IMPACT Act of 2014 (Public Law 113–185) is amended—(1)in subparagraph (A)—(A)in the matter preceding clause (i), by striking Not later than and all that follows through subsection (a), and inserting Not earlier than the date that is 2 years after the later of January 1, 2021, and the date by which the Secretary of Health and Human Services has collected at least 12 specified calendar quarters (as defined in subparagraph (C)) of standardized patient assessment data under subsection (b) of section 1899B of the Social Security Act, of data on quality measures under subsection (c) of such section, and of resource use and claims data under subsection (d) of such section from each of the PAC payment systems (as defined in subsection (a)(2)(D) of such section),;(B)in clause (i)—(i)in subclause (III), by striking and at the end;(ii)in subclause (IV), by striking the period at the end and inserting a semicolon; and(iii)by adding at the end the following new subclauses:(V)ensure that payments under the system would be sufficient to support the resources needed to provide quality patient care, including with respect to items and services needed by the highest-acuity patients, including those with or recovering from medically-complex occurrences of COVID–19 and those with major or extreme severity of illness (as defined by the All Patients Refined Diagnosis Related Groups (APR–DRG) patient classification system), to ensure that such individuals retain access to care in relevant PAC provider settings;(VI)take into account, to the greatest extent possible, the most recently available PAC provider data described in any of subsections (b) through (d) of section 1899B of such Act; and(VII)taking into account the impact assessment described in clause (vi), ensure that payment and access to care under the system would be adequate for each PAC provider setting during a pandemic of similar scope and impact as that of COVID–19.;(C)in clause (iv), by striking and at the end;(D)in clause (v) by striking the period at the end and inserting ; and; and(E)by adding at the end the following new clause:(vi)an impact assessment that—(I)evaluates the capabilities and limitations of each PAC provider setting with respect to quality of care, patient safety, and containment of infectious disease during the emergency period described in section 1135(g)(1)(B) of the Social Security Act;(II)reviews and compares the relative capabilities of each PAC provider setting in meeting the clinical needs of individuals with COVID–19 and the needs of referring acute-care hospitals, including a specific assessment of such capabilities with respect to individuals with high-acuity COVID–19 cases, including such individuals requiring ventilator services and such individuals with major and extreme levels of severity of illness (as defined under the APR–DRGs patient classification system) and individuals requiring intensive medical rehabilitation, therapy, and rehabilitation nursing care;(III)evaluates the relative abilities of each PAC provider setting to prevent, mitigate, and contain the intra-facility and community spread of COVID–19;(IV)specifies the types of adjustments in clinical capacity, infection control protocols, isolation space, physical plant, personnel, access to personal protective equipment, and other changes by each PAC provider setting needed to safely mitigate the spread of future pandemics that are similar in scope and impact to that of COVID–19; and(V)is made publicly available at least 6 months before the date on which the report under this subparagraph is submitted to Congress.; and(2)by adding at the end the following new subparagraph:(C)Specified calendar quarter definedFor purposes of subparagraph (A), the term specified calendar quarter means a calendar quarter—(i)beginning after the prospective payment system for home health agencies under section 1895 of the Social Security Act has incorporated the Patient-Driven Groupings Model (as described at 83 Fed. Reg. 56446 et seq.);(ii)beginning after the prospective payment system for skilled nursing facilities under section 1888(e) of such Act has incorporated the Patient-Driven Payment Model (as described in 83 Fed. Reg. 39162 et seq.); and(iii)no portion of which occurs during a nationwide public health emergency declared by the Secretary pursuant to section 319 of the Public Health Service Act with respect to which any waiver has been effectuated by the Secretary pursuant to section 1135 of the Social Security Act..(b)Effective dateThe amendments made by subsection (a) shall take effect as if included in the enactment of the IMPACT Act of 2014 (Public Law 113–185).